MORRIS, Judge.
Plaintiff contends that the trial court erred in finding as a fact and concluding as a matter of law that there was no actionable negligence on defendant’s part and that defendant complied with all legal requirements in attempting to pass. We find no merit in plaintiff appellant’s contention.
“The court’s findings of fact are conclusive if supported by any competent evidence, and judgment supported by such findings will be affirmed, even though there is evidence to the contrary. . . . Findings of fact made by the court which resolve conflicts in the evidence are binding on appellate courts.” Trotter v. Hewitt, 19 N.C. App. 253, 254, 198 S.E. 2d 465 (1973), cert. denied 284 N.C. 124 (1973).
We have carefully reviewed the evidence in this case and “ . . . find that the trial court’s findings of fact are supported by competent evidence and that the conclusions of law in the judgment are supported by the findings of fact.” Id. at 254.
Affirmed.
Judges Parker and Martin concur.